Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 01/12/2021.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger et al. (U.S. 2013/0047100) in view of Kofler et al. (User Intent in Multimedia Search: A Survey of the State of the Art and Future Challenges August 2016), hereinafter Kofler.
With regard to claim 1, Kroeger teaches a screen reader system [abstract], comprising:
(Fig. 2; [0018]) having computer-executable instructions stored thereupon which, when executed by the processor, cause the screen reader system to: 
 	identify a particular ambiguous link of a web page (Fig. 1, 130; [0021] For example, a user may select or activate a link by tapping on it with the user's finger. At this time, it is not clear to device 110 which link a user intended to select; [0022] Link area determiner 212 determines an area of uncertainty at a touch point of a touch screen gesture, such as under a finger. For example, in response to a user selection or depression of a portion of the touch screen display 220 (e.g., with the user's finger), the link area determiner 212 may determine a radius, circumference or other perimeter area or other portion of the link area selected or desired by the user); 
 	in response to identifying the particular ambiguous link, provide a resource locator associated with the particular ambiguous link to a search engine (Figs. 3A-3B; [0025] link previewer 216 provides a list of the links within the area of uncertainty arranged by their location within portion 120 (e.g., with the first link appearing first or at the top of a selectable list of links); [0027]; [0028] Link previewL310 of FIG. 3A is an example implementation in which the word(s) that include or are associated with a link are displayed along with the address or universal resource locator (URL) of the link);
Kroeger does not explicitly disclose

 	output contextually relevant information that disambiguates the one or more words of the particular ambiguous link.
Kofler discloses receive contextually relevant information regarding the particular ambiguous link from the search engine, wherein the contextually relevant information received from the search engine disambiguates one or more words of the particular ambiguous link (The independence of “what” and “why” is further illustrated by Figure 3, which shows three videos returned in response to a user query, koi pond. The videos are all topically relevant to the query, but the results list has been diversiﬁed so that it covers three possible user search intents. The ﬁrst result is an informational video that provides the user the opportunity to obtain knowledge, the second is a relaxing video that users might watch to change their mood, and the third result is a tutorial video that shows how to build a koi pond. These examples support the importance of considering topic and intent to make two distinct contributions to the relevance of search results to the user’s information need) (p 36:4, fig. 3); and 
 	output contextually relevant information that disambiguates the one or more words of the particular ambiguous link (fig. 3)
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the Kofler, to provide search results matched to the user query, notwithstanding potential ambiguity 
in that user query.

With regard to claim 2, the limitations are addressed above and Kofler teaches wherein the contextually relevant information regarding the particular ambiguous link comprises a page identifier of another web page associated with the particular link (Fig. 3A). One would have been motivated to provide search results matched to the user query, notwithstanding potential ambiguity in that user query.

With regard to claim 3, the limitations are addressed above and Kroeger teaches wherein the contextually relevant information regarding the particular ambiguous link comprises a page title corresponding the resource locator associated with the particular ambiguous link (Fig. 3A, “cold shutdown” associated with link; Fig. 3B, “power company” associated with link). 

With regard to claim 4, the limitations are addressed above and Kroeger teaches wherein computer-executable instructions, when executed by the processor, cause the screen reader system to: display the contextually relevant information (Figs. 3A-3B; Fig. 4, 408; [0025] link previewer 216 provides a list of the links within the area of uncertainty arranged by their location within portion 120 (e.g., with the first link appearing first or at the top of a selectable list of links); [0028] Link previewL310 of FIG. 3A is an example implementation in which the word(s) that include or are associated with a link are displayed along with the address or universal resource locator (URL) of the link; [0031] Link preview includes any information rendered in any format that enables the user to determine whether or not the user selected the desired or intended link (or in other example embodiments, to allow the user to determine which link the user intended to select). For example, link preview 310 may include a list of the possible links that may appear within the link area of uncertainty). 

With regard to claim 5, the limitations are addressed above and Kroeger teaches wherein the contextually relevant information is displayed to the user along with the particular ambiguous link (Figs. 3A-3B; Fig. 4, 408; [0025]; [0031]).

With regard to claim 7, the limitations are addressed above and Kroeger teaches wherein the particular ambiguous link shares a textual description with another link on the web page ([abstract] A link area of uncertainty at a touch point of a touch screen gesture may be determined. Two or more links may be determined at the link area. A predicted link of the two or more links may be selected. An enlarged display of the predicted link may be previewed; [0015]-[0016] According to one embodiment, a link disambiguation system may detect that a user has selected an area of a touch screen on which several links appear or exist, such as link area 130 of FIG. 1. Link area 130 may include links in the link area or near the link area; [0031]; [0036] At step 404, two or more links may be detected at the link area. For example, link area determiner 212 determines that there are two or more links within the area of uncertainty 130).

With regard to claim 8, the limitations are addressed above and Kroeger teaches wherein computer-executable instructions, when executed by the processor, cause the screen reader system to: received a combination of key presses of a keyboard and obtain and output the contextually relevant information responsive to the combination of key presses ([0002] Touch screen devices allow users to perform any of a variety of functions including, but not limited to, drawing images, typing on an onscreen keyboard and activating links).

With regard to claim 9, the method claim corresponds to the system claim 1, respectively, and therefore is rejected with the same rationale

With regard to claim 10, the method claim corresponds to the system claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 11, the method claim corresponds to the system claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the method claim corresponds to the system claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the method claim corresponds to the system claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the method claim corresponds to the system claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the method claim corresponds to the system claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the media claim corresponds to the system claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the media claim corresponds to the system claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the media claim corresponds to the system claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the media claim corresponds to the system claim 7, respectively, and therefore is rejected with the same rationale.


 	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger et al. (U.S. 2013/0047100) in view of Kofler et al. (User Intent in Multimedia Search: A Survey of the State of the Art and Future Challenges August 2016), hereinafter Kofler and further in view of Jung (U.S. 2016/0019306).

 verbally output the contextually relevant information.
Jung teaches a link preview system and method for obtaining preview information associated with a link included in an electronic message [abstract]. Jung also teaches wherein the contextually relevant information is provided verbally to the user ([0081] Example peripheral interfaces 944 include a serial interface controller 954 or a parallel interface controller 956, which may be configured to communicate with external devices such as input devices (e.g., keyboard, mouse, pen, voice input device, touch input device, etc.) or other peripheral devices (e.g., printer, scanner, etc.) via one or more I/O ports 958). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Kroeger, to have included the voice input taught by Jung, to have achieved an efficient system and method of rendering link information on a display.

With regard to claim 14, the method claim corresponds to the system claim 6, respectively, and therefore is rejected with the same rationale.

Response to Arguments

Applicant’s arguments and amendments filed on 01/12/2021 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.

/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171